*9OPINION OF COURT.
The following is taken, verbatim, from the opinion.
HAMILTON, PJ.
We are of the opinion that the evidence that the insulation was burned off or destroyed, that the coils were destroyed, and that there were large volumes of smoke issuing from the car, and that the fire, if such it be, was extinguished by a garage man with a fire extinguisher, is sufficient to warrant the judgment of the trial court, and that judgment is affirmed, as is the judgment of the Court of Common Pleas, affirming the judgment of the Municipal Court.
(Cushing, J., concurs. Buchwalter, J., not participating.)